TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00348-CR





John Parod, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0945479, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for possession of controlled
substance, namely:  methamphetamine.  Appellant has filed a motion to withdraw the appeal.  No
decision of this Court has been delivered.  The motion is granted and the appeal is dismissed.  See
Tex. R. App. P. 59(b).



Before Chief Justice Carroll, Justices Aboussie and Jones

Appeal Dismissed on Appellant's Motion

Filed:  July 19, 1995

Do Not Publish